Filed 7/5/22 P. v. Torres CA4/2
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E075901

 v.                                                                       (Super.Ct.No. FVI1101609)

 DAVID JERRY TORRES,                                                      OPINION

           Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. John M. Tomberlin,

Judge. Affirmed in part, remanded with directions in part.

         Siri Shetty, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Charles C. Ragland and Julie

L. Garland, Assistant Attorneys General, Robin Urbanski and Brendon W. Marshall,

Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
                                              I

                                     INTRODUCTION

       Defendant and appellant David Jerry Torres challenges the trial court’s decision

declining to exercise its discretion under Penal Code1 section 12022.53, subdivision (h),

to strike his firearm enhancement. He argues the matter should be remanded because the

sentencing court failed to orally pronounce the sentence during the resentencing hearing

and also because the court did not understand its discretion to impose a lesser included

firearm enhancement.

       We previously agreed that the matter must be remanded for the court to orally

pronounce sentence but disagreed that the court had discretion to impose a lesser

uncharged firearm enhancement. The California Supreme Court granted review,

S272226, and deferred further action pending consideration and disposition of a related

issue in People v. Tirado, S257658. The Supreme Court subsequently issued People v.

Tirado (2022) 12 Cal.5th 688 (Tirado), which addressed whether a court may impose a

lesser uncharged firearm enhancement under section 12022.53, subdivisions (b) or (c).

The Supreme Court transferred the case back to this court with directions to vacate our

decision and reconsider the matter in light of Tirado. We thereafter vacated our decision

filed November 10, 2021, and allowed the parties to file supplemental briefs.

       In his supplemental brief, defendant asserts the matter should be remanded for

resentencing because the trial court did not understand its discretion to consider whether


       1   All future statutory references are to the Penal Code unless otherwise stated.

                                              2
to impose a lesser included firearm enhancement. Because defendant’s case is not yet

final and the law has changed since defendant was sentenced, the People agree that the

matter should be remanded for resentencing. We vacate the sentence and remand for

resentencing in light of Tirado. In all other respects, the judgment is affirmed.

                                             II

                           PROCEDURAL BACKGROUND 2

        On March 10, 2017, a jury found defendant guilty of murder (§187, subd. (a)), and

also found true the firearm enhancement that defendant personally and intentionally

discharged a firearm causing death (§ 12022.53, subd. (d)). The trial court sentenced

defendant to state prison for 40 years to life: 15 years to life on the murder conviction

and a consecutive 25 years to life for the firearm enhancement.

        On December 3, 2018, this court affirmed the judgment, but ordered the matter

remanded for resentencing on the firearm enhancement. We explained “[t]he sentence is

vacated and the matter is remanded for resentencing to allow the trial court to exercise its

discretion as to whether the firearm enhancement under section 12022.53,

subdivision (d), should be stricken pursuant to section 1385.” (Torres I, supra, E069238,

at p. 6.)

        On July 26, 2019, the People filed a sentencing memorandum asserting that the

firearm enhancement should not be stricken. On that same day, the sentencing court

        2Because the factual background underlying defendant’s conviction is
unnecessary to our resolution of the limited issue presented in this appeal, we will not
recount those details. The factual details can be found in defendant’s prior appeal in case
No. E069238. (See People v. Torres (Dec. 3, 2018, E069238) [nonpub. opn.] (Torres I).)

                                             3
declined to exercise its discretion to strike the 25-year-to-life firearm enhancement.

Specifically, the court stated, “[t]he Court believes that this is not a case that justifies

striking and exercising my discretion to strike the 25-year enhancement, so that petition

to do so is denied[,]” and “[f]or the record, I should indicate that I think that it was

proven that Mr. Torres was indeed the actual person who did the killing⸺was the person

who personally discharged the firearm.” The court, however, did not explicitly

resentence defendant after refusing to exercise its discretion to strike the firearm

enhancement. Defendant subsequently appealed.

       On November 10, 2021, we concluded the trial court lacked authority to impose a

lesser included firearm enhancement at the resentencing hearing but concluded the matter

should be remanded for pronouncement of sentence as the court had failed to orally

pronounce a sentence at the resentencing hearing.

       On January 19, 2022, the California Supreme Court granted review of this case,

and deferred briefing pending the decision in Tirado.

       The Supreme Court subsequently issued its decision in Tirado, supra, 12 Cal.5th

688, and on April 27, 2022, transferred this matter back to us with directions to vacate

our decision filed November 10, 2021, and reconsider the cause in light of Tirado.

       On April 29, 2022, we vacated our November 10, 2021, decision, and allowed the

parties to file supplemental briefs.




                                                4
                                              III

                                       DISCUSSION

       Defendant maintains the matter should be remanded for resentencing because the

trial court did not understand it had the ability to reduce his firearm enhancement to an

uncharged lesser enhancement in lieu of striking it. The People agree the matter should

be remanded for a resentencing hearing in light of Tirado. We agree that remand is

appropriate for the trial court to exercise its informed discretion.

       “Section 12022.53 sets forth the following escalating additional and consecutive

penalties, beyond that imposed for the substantive crime, for use of a firearm in the

commission of specified felonies, including attempted premeditated murder: a 10-year

prison term for personal use of a firearm, even if the weapon is not operable or loaded

(id., subd. (b)); a 20-year term if the defendant ‘personally and intentionally discharges a

firearm’ (id., subd. (c)); and a 25-year-to-life term if the intentional discharge of the

firearm causes ‘great bodily injury’ or ‘death, to any person other than an accomplice’

(id., subd. (d)).” (People v. Gonzalez (2008) 43 Cal.4th 1118, 1124 (Gonzalez); see

Tirado, supra, 12 Cal.5th at p. 696; People v. Morrison (2019) 34 Cal.App.5th 217, 221

(Morrison).) For any of these enhancements to be imposed, the requisite facts must “be

alleged in the accusatory pleading and either admitted by the defendant in open court or

found to be true by the trier of fact.” (§ 12022.53, subd. (j); Tirado, at p. 695; Gonzalez,

at pp. 1124-1125.)




                                               5
       Senate Bill No. 620 amended section 12022.53, subdivision (h), which previously

prohibited sentencing courts from striking a firearm enhancement found true under the

statute. (Tirado, supra, 12 Cal.5th at pp. 695-696.) Effective January 1, 2018,

subdivision (h) now provides that a sentencing court “may, in the interest of justice

pursuant to Section 1385 and at the time of sentencing, strike or dismiss an enhancement

otherwise required to be imposed by this section.” (§ 12022.53, subd. (h); Tirado, at

pp. 695-696.) After the amendment to section 12022.53, subdivision (h), in Morrison,

supra, 34 Cal.App.5th 217, Division Five of the First Appellate District held that trial

courts have “discretion to impose an enhancement under section 12022.53,

subdivision (b) or (c) as a middle ground to a lifetime enhancement under

section 12022.53, subdivision (d), if such an outcome [is] found to be in the interests of

justice under section 1385.” (Morrison, at p. 223.)

       In Tirado, our Supreme Court concluded that Morrison “correctly described the

scope of a trial court’s sentencing discretion under section 12022.53.” (Tirado, supra, 12

Cal.5th at p. 697.) The Supreme Court explained that the “statutory framework” of

section 12022.53, as amended by Senate Bill No. 620, “permits a court to strike the

section 12022.53[, subdivision] (d) enhancement found true by the jury and to impose a

lesser uncharged statutory enhancement instead.” (Tirado, at p. 692.) “To summarize:

When an accusatory pleading alleges and the jury finds true the facts supporting

a section 12022.53[, subdivision] (d) enhancement, and the court determines that

the section 12022.53[, subdivision] (d) enhancement should be struck or dismissed



                                             6
under section 12022.53[, subdivision] (h), the court may, under section 12022.53[,

subdivision] (j), impose an enhancement under section 12022.53[, subdivisions] (b)

or (c).” (Tirado, at p. 700.) The court explained “the Legislature has permitted courts to

impose the penalties under section 12022.53[, subdivisions] (b), (c), or (d) so long as the

existence of facts required by the relevant subdivision has been alleged and found true.”

(Tirado, at p. 702.)

       Tirado decisively establishes that the trial court has the discretion to strike the

section 12022.53, subdivision (d) enhancement and impose a lesser enhancement under

subdivisions (b) or (c) of that section, since by finding the greater enhancement true the

jury necessarily found true facts supporting the lesser enhancements. (See Tirado, supra,

12 Cal.5th at p. 700.) In addition, it is clear the trial court “‘proceeded with sentencing

on the . . . assumption it lacked [such] discretion.’” (People v. McDaniels (2018) 22

Cal.App.5th 420, 425 (McDaniels).) At the resentencing hearing, the trial court found

that defendant was the actual shooter, and therefore declined to “exercise[e] [its]

discretion to strike the 25-year enhancement.” As the People note, the trial court’s

statements indicate that it believed a gun use enhancement was appropriate but fails to

suggest the court was aware of its discretion to substitute the section 12022.53,

subdivision (d) enhancement with a lesser enhancement, instead of only striking the

enhancement. The court did not “clearly indicate[ ]” it would have declined to impose

one of the lesser enhancements even if it believed it had discretion to do so. (McDaniels,

at p. 425.) Therefore, we agree with the parties that a remand is required for the trial



                                              7
court to exercise its discretion as clarified by Tirado. We express no opinion as to how

the court should exercise its discretion on remand.

                                             IV

                                      DISPOSITION

       Defendant’s sentence, imposed on July 26, 2019, is vacated and the matter is

remanded for the trial court to consider whether to exercise its discretion to strike the

firearm enhancement under section 12022.53, subdivision (d), and impose a lesser

enhancement under section 12022.53, subdivision (b) or (c). The judgment is otherwise

affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 CODRINGTON
                                                                                            J.
We concur:


RAMIREZ
                        P. J.


SLOUGH
                           J.




                                              8